PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/654,919
Filing Date: 23 Jun 2015
Appellant(s): KULAKOFSKY et al.



__________________
Courtney C. Brinckerhoff, Esq.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7 May 2021.
Grounds of Rejection to be Reviewed on Appeal 
Every ground of rejection set forth in the Office Action dated 8 June 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Restatement of Rejection 
The following ground(s) of rejection are applicable to the appealed claims:
Claims 1, 8 – 13, 23, and 24 are rejected pursuant to 35 U.S.C. § 103, as being obvious over US 2003/0170195 A1 to Houze, D., et al., published 11 September 2003 (“Houze ‘195”), in view of US 2002/0058656 A1 to Ockert, D., claiming priority to 19 September 2000 (“Ockert ‘656”).  
Response to Appellants’ Argument 
	Claim 1, and claims 8 – 13, 23, and 24, dependent therefrom, stand rejected over the combined teachings of Houze ‘195, in view of Ockert ‘656.  Claim 1 is directed to transdermal drug delivery systems comprising about 10 to about 20% wgt amphetamine and about 1 to about 10% wgt clonidine, and a polymer component consisting of non-acid functional acrylic polymers, wherein the systems deliver the amphetamine through the skin at a faster rate than the clonidine.  In addition to structural elements of the systems (backing layer (claim 12) and release liner (claim 13)), the dependent claims also recite limitations directed to mixtures of non-acid functional acrylic polymers (claim 2), loadings of amphetamine and clonidine (claims 8 and 24), and specific non-acid functional acrylic monomers (claims 10 and 11).
see Abstract), the polymers having different functionalities so as to modulate drug solubility in the matrix and, hence, the delivery rate of the drug (see ¶[0003]).  Essential to the clinical functioning of the systems is that the functionalities differ in the amount and type of functional groups (see ¶[0015]).  In this context, the reference defines “functionality” as applying to both the type and quantity of functional groups of the acrylic-based polymers, as well as acrylic-based polymers having no functional groups (see ¶[0031]).  The differing functionalities of the acrylate-based polymers in the disclosed systems, and the relative proportions of the polymers, allow the blend of acrylate polymers to provide selectable modulation of the delivery rate of the drug by adjusting the solubility of the drug in the acrylic-based polymer composition (see ¶[0040]; see also¶[0052]).  The compositions can also preferably comprise clonidine (see ¶[0086]), as well as combinations of more than one drug (see ¶[0014] and [0037]).  As to specific acrylic-based polymers, the reference discloses that the acrylic-based polymers can include homopolymers, copolymers, and terpolymers of various acrylic esters, such as copolymers of alkyl acrylates and/or methacrylates and/or copolymerizable secondary monomers (see ¶[0029]);  specifically, the polymers include alkyl acrylic or methacrylic monomers, such as methyl acrylate and 2-ethylhexyl acrylate, among others (see ¶[0043]; cf. claims 10, 11).  Furthermore, the exact proportions of the acrylic-based polymers are generally dependent on the specific drug, its desired delivery rate, and the duration of drug delivery (see ¶[0056]).
	In looking to the teachings of Houze ‘195, as compared to the claims at issue, it is the position of the Examiner that the reference explicitly discloses all of the limitations of the claims, 
	With respect to the specific combination of amphetamine and clonidine, the secondary reference, Ockert ‘656, discloses transdermal compositions that reduce or eliminate negative side effects associated with the administration of therapeutic agents for the treatment of acute and chronic pain syndromes (see Abstract).  The compositions comprise combinations of a centrally acting alpha antiadrenergic agent, such as clonidine (see ¶[0049]), a central nervous system stimulant, such as amphetamine (see ¶[0052]), and an antianxiolytic agent (see ¶[0035]).  More importantly, the reference discloses that inclusion of methamphetamine in the compositions serves to reduce or prevent negative side effects associated with administration of antiadrenergic agents, such as clonidine (see ¶¶[[0048] – [0049]).  Consequently, the disclosure of Ockert ‘656 teaches both the transdermal administration of compositions comprising amphetamine and clonidine, and provides ample motivation to administer those active species in the same transdermal dosage form.
	With respect to the relative delivery rates of amphetamine and clonidine, the rejection of record set forth the position that selecting appropriate polymers, polymerized from specific non-acid functional and/or non-functional monomers, in order to achieve differential delivery of multiple active ingredients, such as amphetamine and clonidine, would amount to nothing more than optimization of a result-effective variable, based on the explicit teachings of Houze ‘195 to the effect that the types of acrylic-based polymers with different functionalities (including the lack thereof), and their proportions in the transdermal composition, can be selected to produce see ¶¶[0051] – [0052]).
	The primary argument proffered by Appellants is that Houze ‘195 “discloses transdermal compositions comprising a blend of two or more acrylic-based polymers having different functionalities (emphasis in the original).”  Although not disagreeing with Appellants’ characterization of the teachings of the reference, the Examiner notes that Appellants, in basing their argument on this specific teaching, ignore the fact that Houze ‘195 explicitly teaches that the difference in functionality that is necessary to achieve the desired control of drug flux from the transdermal compositions can arise from combinations of polymers comprising different functional monomers, and from a mixture of polymers with one polymer comprising a functional monomer, and a second polymer without functional monomers (see ¶[0031]).  The Examiner would also note that Appellants’ argument with respect to functional acrylic-based polymers seems to disregard the specific limitation recited in claim 1 that the polymers of the composition are “non-acid-functional,” and treat the claim as if the limitation was directed exclusively to non-functional acrylic polymers.  Thus, embodiments disclosed in Houze ‘195 comprising a blend of an acrylic-based polymer with non-acid functional monomers and an acrylic polymer without functional monomers would read on the limitations at issue in claim 1.
	Appellants further argue that “Houze discloses that functional polymers having different relative amounts of functional and non-functional monomers can be used (e.g., Houze, at [0057]), but that disclosure still pertains to using functional polymers having functional groups (emphasis in original).”  However, this argument, as addressed above, does not take into consideration the disclosure of Houze ‘195 that the difference in functionality that is key to achieving targeted 
	Although claim 1 recites that the non-acid functional monomers of the acrylic polymers do not include hydroxyl, amino, or epoxy functional groups, Houze ‘195 explicitly discloses that functional acrylic polymers can include monomers with amido groups (see ¶[0044]).  In addition, Applicants’ specification defines “non-acid functional acrylic polymer” as including “polymers that have one or more amide groups.”  See p. 14, ll. 18 – 28.  Thus, the invention disclosed in Houze ‘195 requires acrylic polymers with differences in functionality, and that the differences can arise from a blend of polymers with no functional monomers, and polymers with amido (non-acid functional) monomers, which combination would read on the limitation recited in claim 1.  
	Appellants also point to compositions in the Examples disclosed in Houze ‘195, which compositions comprise mixtures that include acid functional monomers and that, thus, would not read on claim 1.  However, the lack of specific illustrative embodiments comprising acrylic polymers with only non-acid functional monomers does not control on the issue of patentability.  Applicants’ arguments in this regard do not take into consideration the teachings of the reference as a whole, and improperly focus on specific embodiments, ignoring what the reference discloses or suggests to the skilled artisan.  See MPEP § 2123:  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
	Applicants also argue that “no aspect of Houze suggests to formulate both amphetamine and clonidine in the same polymer matrix, let alone to do so in a transdermal drug delivery system that would deliver the amphetamine at a faster rate than the clonidine.”  Although Appellants statement is true, the reference also explicitly discloses that both amphetamine and clonidine are particularly preferred active agents for the disclosed compositions.  Although Houze ‘195 discloses that the compositions can comprise mixtures of active drugs [0037], the reference does not specifically disclose an embodiment with a combination of those two drugs.  However, at the very least, this disclosure is a positive indication that the compositions taught by the reference are compatible with both amphetamine and clonidine, even if not disclosed in combination in a specific embodiment.  
	In addition, Appellants argue that “Ockert only generally mentions that the drugs could be formulated for transdermal delivery, in Ockert [0061]-[0062].  Ockert provides no details or guidance on how to prepare any transdermal embodiments. Indeed, the Advisory Action expressly confirms that Ockert is not cited for its teachings on the dosage form in which the drugs are formulated. Thus, the combination of Houze and Ockert does not even suggest to make a transdermal drug delivery system that delivers the amphetamine through skin at a faster rate than the clonidine.”  These arguments fail to take into consideration that the rejection of record relies on the combination of Houze ‘195 and Ockert ‘656.  Ockert ‘656 informs the skilled 
	Appellants argue that the cited references do not “expressly address differential rates of delivery of a combination of these actives from the same transdermal dosage forms.”  The lack of an express disclosure dealing with this admitted deficiency is fully addressed in the rejection of record, as well as above.  In this regard, it is clear that the disclosure of Houze ‘195 is primarily concerned with adjusting mixtures of acrylic polymers according to differences in functionality (or non-functionality) of the polymers in order to optimize the solubility of drugs in the polymer mixture, as well as loadings of those drugs, with the stated purpose of achieving targeted flux characteristics of active from the compositions.  See, for example ¶¶[0008], [0012], [0040], [0052].  In light of these relevant disclosures, the rejection of record concluded that one of ordinary skill in the relevant art would be able to select appropriate polymers, polymerized from specific non-acid functional and/or non-functional monomers, in order to achieve differential delivery of multiple active ingredients, such as amphetamine and clonidine. Thus, the selection process would amount to nothing more than optimization of a result-effective variable, based on the explicit teachings of Houze ‘195 to the effect that the types of acrylic-based polymers with different functionalities (including the lack thereof), and their proportions in the transdermal composition, can be selected to produce the required flux, and the amount of time that the composition will be required to deliver a therapeutically effective amount of the drugs to a user's skin (see ¶¶[0051] – [0052]).
Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) (‘This court has long rejected a requirement of “[c]onclusive proof of efficacy” for obviousness.’ (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that ‘the expectation of success need only be reasonable, not absolute’)).”  See MPEP § 2143.02.  Thus, the teachings of Houze ‘195 to the effect that the disclosed compositions can specifically comprise either amphetamine or clonidine or mixtures of two or more drugs [0037], as well as the data illustrated in FIGS. 3 and 5 that prove the effectiveness of the principal concept of the reference, is sufficient to provide one of ordinary skill in the art that compositions comprising the combination of amphetamine and clonidine could be formulated to achieve specific flux characteristics for those actives, including where amphetamine is delivered at a faster rate than not produce a differential delivery of the active agents  See MPEP § 2143.02 II.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Daniel F. Coughlin/	
Examiner, Art Unit 1619
Conferees:
/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619

                                                                                                                                                                                                        /SUE X LIU/Supervisory Patent Examiner, Art Unit 1616                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.